Citation Nr: 0841040	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-28 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bronchitis, to include 
as secondary to the service-connected disability of 
sinusitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1982 to September 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.


FINDING OF FACT

There is no competent evidence that the veteran's current 
chronic bronchitis is related to disease or injury, other 
than use of tobacco products.


CONCLUSION OF LAW

Bronchitis was not incurred in or aggravated by active 
military service and it is not proximately due to a service-
connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in April 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, and lay statements are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination. See Charles v. Principi, 16 
Vet. App. 370 (2002) ((Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran seeks service connection for recurrent chronic 
bronchitis, to include as secondary to his service-connected 
sinusitis. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Applicable law and regulations expressly preclude granting 
disability benefits due to the use of tobacco for claims 
filed on and after June 9, 1998 (the veteran filed his claim 
in February 2005). See 38 U.S.C.A. §§ 1103, 1112, 1116; 38 
C.F.R. § 3.300(a). 

After review, the Board notes that the veteran's chronic 
bronchitis has been attributed to his use of tobacco 
products. First, the Board notes that the veteran's service 
medical records indicated episodes of bronchitis. The 
veteran's retirement examination in May 2002 indicated the 
veteran experienced episodes of both sinusitis and bronchitis 
with no recent problems and a notation with the bronchitis to 
stop smoking. 

An August 2005 VA examiner diagnosed the veteran by history 
with chronic acute bouts of sinusitis which developed into 
acute bronchitis, currently not infected.

In a December 2005 treatment notation, JPM, a nurse 
practitioner with Otselic Valley Family Health Clinic, 
indicated the veteran had been treated six times between 
October 2003 and September 2005 for recurrent chronic 
bronchitis.

VA medical treatment records from March 2006 to April 2008 
show no complaints, treatment, or diagnosis of bronchitis.

In July 2006, the veteran underwent a VA examination. X-ray 
studies indicated severe chronic obstructive pulmonary 
disease and emphysema. The examiner noted the veteran smoked 
cigarettes since 1980. The examiner stated that smoking was 
known to be the main cause of bronchitis. The examiner 
diagnosed the veteran with intermittent occurrences of acute 
sinusitis; recurrent bronchitis from October 2003 to 
September 2005 that was likely as not related to cigarette 
smoking; chronic obstructive pulmonary disease; and 
emphysema. 

Service connection on the basis of tobacco use in service is 
therefore precluded. See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

Therefore, the question is whether there is a nexus between 
the claimed bronchitis and the service-connected sinusitis.  
There is no medical evidence associated with the file that 
indicates the veteran's chronic bronchitis was aggravated or 
caused by the veteran's service-connected sinusitis. As noted 
above, a VA examiner related the veteran's recurrent chronic 
bronchitis to cigarette smoking. 

The Board acknowledges the veteran's contentions that he has 
chronic bronchitis that is related to service, to include as 
secondary to sinusitis. The Board observes, however, that he, 
as a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition. See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for chronic bronchitis, to 
include as due to his service-connected sinusitis. Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied. See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for bronchitis, to include as secondary to 
the service-connected disability of sinusitis, is denied.

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


